Cole, J.
The defendant asked the court to instruct thejury as follows: “ 1. In all cases where the assignor, whether by delivery or indorsement without recourse, of a negotiable note, hncws it to be of no value, and the assignee receives it in good faith, not aware of the fact, paying a valuable consideration of any kind, the assignor may be compelled to repay or return the consideration thus received.” “ 3. If you are satisfied from the evidence that the seventy-five dollar note was worthless when sold by Dayton to Tillotson, and that Dayton knew the fact at the time he sold said note to Tillotson, then Tillotson is entitled to recover in this action whatever the consideration paid was reasonably worth.” There was.evidence in the case upon which to base these instructions. In the case of Watson v. Cheshire, 18 Iowa, 202, the doctrine of these instructions was expressly stated and approved. They should, therefore, have been given; and the third given by the court, stating the contraiy doctrine, should not have been .given.
Reversed.